          Case 4:19-cv-05414-HSG Document 18 Filed 09/18/19 Page 1 of 2



 1   Matthew G. Berkowitz (Bar No. 310426)
     Yue (Joy) Wang (Bar No. 300594)
 2   SHEARMAN & STERLING LLP
 3   1460 El Camino Real, 2nd Floor
     Menlo Park, CA 94025
 4   Telephone: 650.838.3600
     Fax: 650.838.3699
 5   Email: matthew.berkowitz@shearman.com
             joy.wang@shearman.com
 6

 7   Attorneys for Defendant GNOME Foundation

 8
                              UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
10
     ROTHSCHILD PATENT IMAGING LLC,             Case No. 3:19-cv-05414-HSG
11

12                      Plaintiff,              DEFENDANT GNOME FOUNDATION’S
                                                L.R. 3-15 CERTIFICATION OF
13                v.                            INTERESTED ENTITIES OR PERSONS

14   GNOME FOUNDATION,
15
                        Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28

     DEF. GNOME FOUND.’S CIV. L.R. 3-15 CERT.                  CASE NO. 3:19-cv-05414-HSG
     OF INTERESTED ENTITIES OR PERSONS                                                  1
           Case 4:19-cv-05414-HSG Document 18 Filed 09/18/19 Page 2 of 2



 1          Pursuant to Civil L.R. 3-15, the undersigned certifies that no persons, associations of

 2   persons, firms, partnerships, corporations (including parent corporations) or other entities (i) have a

 3   financial interest in the subject matter in controversy or in a party to the proceeding, or (ii) have a

 4   non-financial interest in that subject matter or in a party that could be substantially affected by the

 5   outcome of the proceeding.

 6          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant GNOME

 7   Foundation further states that it has no parent corporation and that no publicly-held corporation

 8   owns 10% or more of GNOME Foundation’s stock because it issues no stock as a corporation

 9   organized and operated exclusively for charitable purposes within the meaning of Section 501(c)(3)

10   of the United States Internal Revenue Code.

11

12    Dated:      September 18, 2019                Respectfully submitted,

13                                                  SHEARMAN & STERLING LLP

14                                                  By:    /s/ Matthew G. Berkowitz

15                                                         Matthew G. Berkowitz

16                                                         Attorney for Defendant, GNOME Foundation

17

18

19

20

21

22

23

24

25

26

27

28

     DEF. GNOME FOUND.’S CIV. L.R. 3-15 CERT.                                 CASE NO. 3:19-cv-05414-HSG
     OF INTERESTED ENTITIES OR PERSONS                                                                 2
